—In an action for a judgment declaring, inter alla, that article XI of the Sanitary Code of Nassau County is unenforceable, unconstitutional and ultra vires, the plaintiff appeals from an order of the Supreme Court, Nassau County (Collins, J.), dated September 24, 1987, which denied its application for preliminary injunctive relief.
Ordered that the order is affirmed, with costs.
The trial court correctly noted that on a motion for a preliminary injunction the movant must establish three things: (1) the likelihood of ultimate success on the merits, (2) irreparable injury absent the granting of the preliminary injunction and (3) a balancing of the equities (see, Grant Co. v Srogi, 52 NY2d 496, 517; Matter of Brenner v Hart Sys., 114 AD2d 363, 366; Albini v Solork Assocs., 37 AD2d 835). In our view, on the record herein, the plaintiff failed to meet these three requirements and the court properly refused preliminary injunctive relief. Thompson, J. P., Lawrence, Rubin and Eiber, JJ., concur.